September 14, 1967




Honorable Joe C. Moore, Chairman                      Opinion No. M-131
Texas Water Quality Board
Austin, Texas                                         Re:   Authority of the Texas
                                                            Water Quality Board
                                                            to adopt water quality
                                                            rules and to enforce
                                                            such rules,

Dear Mr. MoQre:         !        :

      Youhave requested our opiciou as to whether the Texas Water Quality
Board (created by S.B. ,204! Acts 60th Leg. g.6. 1967; p. 749; Art. 76218-1,
V.C.S’.)‘San adopt rules ‘and’rrgulations    as to water’quality~ and enforce
said rules and regulations.     You state that the Texas Water’Pollution      Con-
trol Board (created by,Art.    762ld, V.C.S.),   the predecessor  of the Texas
Water Quality Board did adoptwater      quality criteria   by its order 67-S.
dated June 30, 1967 and that such are now under review by the U.S. Depart-
ment of Interior.    Federal law provides that the States must adopt water
quality standards and provide for the enforcement thereof or the United
States Government pill.act   through its Secretary of Interior and “shall
promulgate s,uch standards.”    33 U.S.C.A. 466, et seq.

     You desire   answers to the following    questions:

     (1)    Whether the State Water Pollution      Control Board had legal
            authority   to adopt water quality    standards?  If so, please
            give citations   for the authority.

     (2)    Whether the State Water Pollution  Control Board had legal
            authority to enforce water quality standards?   1,f so,
            please give citations for the authority.

     (3)    Whether the Texas Water Pollution  Control Board took ac-
            tion, by resolution or otherwise,  to adopt and provide
            for the enforcement of water quality standards?

      (4)   Whether the new Texas Water Quality Board has legal       au-
            thority to enforce water quality standards7  If so,
            please give citations for the authority.




                                     -609-
Honorable Joe G. Moore, Page 2 (M-131)

      Your first three questions are answered In the afflmative,       The
State Water Pollution  Control Board not only could, but euch State
agency did, make valid rules and regulations  and provide far enforce-
ment thereof under the authority of Article  7621d, Sec. 4(c),   4(d),
4(e), and Sec. 12, V.C.S.

      As to question number (4), there is ample authority for the Texas
Water Quality Board to enter an order promulgating and adopting the
rules of its predecessor   State agency; and the Texas Water Quality Act
of 1967, effective   September 1, 1967, provides for injunctions,   civil
penalties  and criminal prosecutions   to enforce the law.   S.B. 204,
Chapter 313, Acts 60th Legislature,   R.S. 1967, Art. 7621d-1, Sections
11 and 15, V.C.S.

                                 gUMMARY

           The State Water Pollution Control Board had .legal au-
     thority, to adopt and enforce water control stand   da and by
     its order on June 30. 1967,did adopt water quali     criteria
     and provided for the enforcement thereof.   &tic1 Ii 7621d.
     Sets. 4(c),  4(d). 4(e), and Section 12, V.C.S.

           The Texas Water Quality Board has legal authority to en-
     force water quality standards.   tjectlons 11 and 15 of Artiole
     7621d-1, V.C.S.

                                         Ver/ypuly   yours,




Prepared by Roger Tyler
Assistant Attorney General

APPROVED:

OPINIONCOMMITTEE
Hawthorne Phillips, Chairman
Kerns B. Taylor, Co-Chairman
W. V. Geppert
Lewis Berry
Linward Shivers
Pat Bailey




                                     -   610-